Landau, J.,
concurring. I agree with the majority that the judgment of the trial court should be affirmed. I disagree, however, with the majority’s conclusion that the trial court improperly found that the proffered defense witnesses’ testimony was violative of the rule that “is peculiar to Anglo-American jurisprudence and did not obtain an established foothold in it until the close of the seventeenth century”; Engel v. Conti, 78 Conn. 351, 354, 62 A. 210 (1905); the hearsay rule.
The facts are set out in the majority opinion and for purposes of this concurrence I repeat those relevant to the hearsay issue. Marcus Thomas and Dwayne Branch, the defendant’s witnesses, testified that when they would not tell the police what they wanted to hear, Officer Tony DiLullo asked them, “What do you want, girls, money, what do you want?” It is clear that the introduction of this statement through the testimony of Thomas and Branch was intended to present to the jury the fact that the police would provide girls, money or whatever Thomas and Branch wanted in exchange for a statement that would inculpate the defendant. This testimony would support, therefore, the defendant’s defense that he was “railroaded” by the police.
While no precise and universal test of relevancy is furnished by the law, we can safely define relevancy as evidence that conduces in any reasonable degree to establish the probability or improbability of a fact in controversy. 1 B. Holden & J. Daly, Connecticut Evidence (1988) § 67b. It is apparent that the testimony of Thomas and Branch was relevant. The *566testimony establishes the probability of a fact at issue, i.e., the defendant’s defense that the police railroaded him. When the defendant, through Thomas, offered the testimony, the state objected on the grounds of relevancy. The court ruled that the statement was relevant because it supported the defendant’s defense. The testimony could be relevant only if it -established the probability of a fact at issue and it could do that only if offered to prove the truth of the matter asserted; therefore, it is hearsay. B. Holden & J. Daly, supra, § 93. Because the hearsay testimony does not qualify as an exception to the rule against hearsay evidence, the trial court was correct in its ruling.
I agree with the remainder of the majority’s well reasoned opinion.